 

EXHIBIT 10.1 

  

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) is made as of
November 25, 2013, between BioScrip, Inc. (the “Company”), and Richard M. Smith
(the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an Employment
Agreement dated as of December 23, 2010 (the “Prior Employment Agreement”); and

 

WHEREAS, the Company desires to retain and employ the Executive and the
Executive desires to be retained and employed by the Company on the terms
contained in this Agreement, which shall supersede the Prior Employment
Agreement as of the effective date above.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.           Position and Duties.

 

(a)          The Executive shall serve as the Company’s President and Chief
Executive Officer of the Company reporting to the Company’s Board of Directors
(the “Board”).

 

(b)          The Executive shall perform those services customary to this office
and such other lawful duties that the Board may be reasonably assign to him. The
Executive shall devote all of his business time and best efforts to the
performance of his duties under this Agreement and shall be subject to, and
shall comply with the Company policies, practices and procedures and all codes
of ethics or business conduct applicable to his position, as in effect from time
to time. Notwithstanding the foregoing, the Executive shall be entitled to (i)
serve as a member of the board of directors of a reasonable number of other
companies, subject to the advance approval of the Board, which approval shall
not be unreasonably withheld, (ii) serve on civic, charitable, educational,
religious, public interest or public service boards, subject to the advance
approval of the Board, which approval shall not be unreasonably withheld, and
(iii) manage the Executive’s personal and family investments, in each case, to
the extent such activities do not materially interfere, as determined by the
Board in good faith, with the performance of the Executive’s duties and
responsibilities hereunder.

 

2.           Term. This Agreement and the Executive’s employment pursuant to
this Agreement shall be for a term of three (3) years commencing as of December
1, 2013 (the “Effective Date”) and ending on the third anniversary of the
Effective Date (the “Expiration Date”), unless terminated earlier by the Company
or the Executive pursuant to Section 4 of this Agreement (the “Term”). In the
event either party wishes to renew or extend this Agreement upon the Expiration
Date, such party shall notify the other in writing at least 60 days prior to the
Expiration Date.

 

 

 

 

3.           Compensation and Related Matters.

 

(a)          Base Salary. During the Term, the Executive’s annual base salary
shall be $650,000 (the “Base Salary”). The Base Salary shall be payable in
accordance with the Company’s normal payroll procedures in effect from time to
time and may be increased, but not decreased, at the discretion of the Board or
the Compensation Committee of the Board.

 

(b)          Annual Bonus. During the Term, the Executive shall be entitled to
receive a bonus (the “Annual Bonus”) for each calendar year, payable in cash in
accordance with, and subject to the terms and conditions of, the Company’s then
applicable short-term bonus or other cash incentive program (each, a “Bonus
Program”). The Executive’s aggregate target bonus award for each calendar year
will be 100% of his then Base Salary (the “Target Annual Bonus”). The
Executive’s actual Annual Bonus may range from a minimum amount of 0% to a
maximum of 100% of his Target Annual Bonus, which will be determined by the
Compensation Committee of the Board and will be contingent upon the attainment
of performance goals reasonably established in good faith by the Committee based
upon the recommendations of the Executive no later than 90 days after the
commencement of each calendar year. Any Annual Bonus compensation payable to the
Executive shall be payable by March 15 of the calendar year following the
calendar year to which such Annual Bonus relates, subject to the condition that
the Executive remain employed by the Company through the date the Annual Bonus
is paid, except as set forth in Section 6 herein.

 

(c)          Business Expenses. During the Term, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
him in performing services hereunder, in accordance with the policies and
procedures then in effect and established by the Company for its senior
executive officers.

 

(d)          Other Benefits. During the Term and subject to any contribution
therefor required of employees of the Company, the Executive shall be entitled
to participate in all equity, pension, savings and retirement plans, welfare and
insurance plans, practices, policies, programs and perquisites of employment
applicable generally to other senior executives of the Company, except to the
extent any employee benefit plan provides for benefits otherwise provided to the
Executive hereunder (e.g., annual bonuses and severance). Such participation
shall be subject to (i) requirements of applicable law, (ii) the terms of the
applicable plan documents, (iii) generally applicable Company policies, and (iv)
the discretion of the Board or any administrative or other committee provided
for under or contemplated by such plan. The Executive shall have no recourse
against the Company under this Agreement in the event that the Company should
alter, modify, add to or eliminate any or all of its employee benefit plans.

 

(e)          Vacation; Holidays. During the Term, the Executive shall be
entitled to take up to 25 days of paid time off per calendar year, to be taken
in accordance with the policies applicable to senior executives of the Company
generally. The Executive shall also be entitled to paid holidays in accordance
with the policies applicable to senior executives of the Company generally.

 

(f)          Attorneys’ Fees. The Company shall reimburse Executive up to
$20,000 for the attorneys’ fees and costs incurred by him in connection with the
drafting, review and negotiation of this Agreement within fifteen (15) days
following Executive’s submission to the Company of invoices evidencing such fees
and costs.

 

-2-

 

 

4.           Termination. The Executive’s employment may be terminated prior to
the expiration of the Term hereof and this Agreement may be terminated under the
following circumstances:

 

(a)          Death. The Executive’s employment shall terminate upon his death.

 

(b)          Disability. The Company may terminate the Executive’s employment if
the Executive becomes subject to a Disability. For purposes of this Agreement,
“Disability” means the Executive is unable to perform the essential functions of
his position as President and Chief Executive Officer, with or without a
reasonable accommodation, for a period of 90 consecutive calendar days or 180
non-consecutive calendar days within any rolling 12 month period.

 

(c)          Termination by Company for Cause. The Company may terminate the
Executive’s employment for Cause. For purposes of this Agreement, “Cause” means
(i) the Executive’s conviction of a felony or a crime of moral turpitude; (ii)
the Executive’s commission of unauthorized acts intended to result in the
Executive’s personal enrichment at the material expense of the Company; or (iii)
the Executive’s material violation of the Executive’s duties or responsibilities
to the Company which constitute willful misconduct or dereliction of duty,
provided as to any termination pursuant to subsection (iii), a majority of the
members of the Board shall first approve such “Cause” termination before the
Company effectuates such termination of employment.

 

(d)          Termination by the Company without Cause. The Company may terminate
the Executive’s employment at any time without Cause upon 30 days prior written
notice.

 

(e)          Termination by the Executive. The Executive may terminate his
employment at any time for any reason other than a Good Reason, upon 30 days
prior written notice.

 

(f)          Termination by the Executive for Good Reason. The Executive may
terminate his employment for Good Reason. For purposes of this Agreement, “Good
Reason” means the existence of any one or more of the following conditions
without the Executive’s consent, provided Executive submit written notice to the
Compensation Committee of the Board within 45 days such condition(s) first arose
specifying the condition(s): (i) a material change in or reduction of the
Executive’s authority, duties and responsibilities, or the assignment to the
Executive of duties materially inconsistent with the Executive’s position with
the Company; (ii) the requirement that the Executive report to any person,
executive or board of directors other than the Board; or (iii) a material
reduction in the Executive’s then current Base Salary or Target Bonus Award
opportunity. The Executive’s continued employment subsequent to an event that
may constitute Good Reason shall not be deemed to be a waiver of his rights
under this provision. Upon receipt of written notice from the Executive
regarding a condition constituting Good Reason, the Company shall then have 30
days to correct the condition (the “Cure Period”). If such condition is not
corrected by the last day of the Cure Period, the Executive’s resignation for
Good Reason shall become effective on the 31st day following the written notice.

 

-3-

 

 

(g)          Expiration. Executive’s employment shall terminate on the
Expiration Date unless renewed or extended pursuant to Section 2.

 

(h)          Termination Date. The “Termination Date” means: (i) if the
Executive’s employment is terminated by his death under Section 4(a), the date
of his death; (ii) if the Executive’s employment is terminated on account of his
Disability under Section 4(b), the date on which the Company provides the
Executive a written termination notice; (iii) if the Company terminates the
Executive’s employment for Cause under Section 4(c), the date on which the
Company provides the Executive a written termination notice; (iv) if the Company
terminates the Executive’s employment without Cause under Section 4(d), 30 days
after the date on which the Company provides the Executive a written termination
notice; (v) if the Executive resigns his employment without Good Reason under
Section 4(e), 30 days after the date on which the Executive provides the Company
a written termination notice, (vii) if the Executive resigns his employment with
Good Reason under Section 4(f), the 31st day following the day the Executive
provides the Company with written notice of the conditions constituting same, if
the Company has not cured such conditions by the 30th day; and (viii) the
Expiration Date if the Executive’s employment terminates under Section 4(g).

 

5.           Compensation upon Termination.

 

(a)          Termination by the Company for Cause or by the Executive without
Good Reason. If the Executive’s employment with the Company is terminated
pursuant to Sections 4(c) or (e), the Company shall pay or provide to the
Executive the following amounts through the Termination Date: any earned but
unpaid Base Salary, unpaid expense reimbursements, and any vested benefits the
Executive may have under any employee benefit plan of the Company (the “Accrued
Obligations”) on or before the time required by law but in no event more than 30
days after the Executive’s Termination Date.

 

(b)          Death. If, prior to the expiration of the Term, the Executive’s
employment terminates because of his death as provided in Section 4(a), then the
Executive’s authorized representative or estate shall be entitled to the
following subject to Section 6:

 

(i)          Accrued Obligations. The Company shall pay the Accrued Obligations
earned through the Termination Date (payable at the time provided for in Section
5(a)).

 

(ii)         Unpaid Annual Bonus. The Company shall pay the Annual Bonus awarded
for the calendar year preceding the Termination Date that remains unpaid as of
the Termination Date (payable at the time provided for in Section 3(b)).

 

(iii)        Pro-Rata Bonus. The Company shall pay a pro-rata portion of the
Executive’s Annual Bonus for the calendar year in which the Executive’s
termination occurs based on the actual achievement of performance criteria for
that year (determined by multiplying the amount of the Annual Bonus which would
be due for the full calendar year by a fraction, the numerator of which is the
number of days during the calendar year of termination that the Executive is
employed by the Company and the denominator of which is 365) (the “Pro-Rata
Bonus”) payable in accordance with Section 6.

 

-4-

 

 

(iv)        Vesting Acceleration. The Company shall vest in full the Executive
on the Termination Date for any and all outstanding equity-incentive awards
issued to the Executive and any options and stock appreciation rights (“SARs”)
may be exercised by his authorized representative or estate for a period equal
to the earlier of one year from and after the Termination Date and the original
expiration date of each option and SAR as set forth in their respective grant
agreements unless a longer period of time is set forth in the grant agreement
evidencing the options or SARs.

 

(v)         Continuation of Benefits. Subject to the Executive’s eligible
dependents’ timely election of continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall continue to contribute to the premium cost of the Executive’s
participation and that of his eligible dependents’ in the Company’s group health
plan (to the extent permitted under applicable law and the terms of such plan)
which covers the Executive (and the Executive’s eligible dependents) for a
period of eighteen (18) months, provided the Executive pay the remainder of the
premium cost of such participation by payroll deduction (if any) and, provided
further that the Executive is eligible and remains eligible for COBRA coverage.
If the reimbursement of any COBRA premiums would violate the nondiscrimination
rules or cause the reimbursement of claims to be taxable under the Patient
Protection and Affordable Care Act of 2010, together with the Health Care and
Education Reconciliation Act of 2010 (collectively, the “Act”) or Section 105(h)
of the Code, the Company paid premiums shall be treated as taxable payments and
be subject to imputed income tax treatment to the extent, necessary to eliminate
any discriminatory treatment or taxation under the Act or Section 105(h) of the
Code. If the Executive’s participation or that of his eligible dependents’
participation would give rise to penalties or taxes against the Company under
the Act, as determined by the Company in its sole discretion, the Company shall
instead make cash payments to the Executive over the same period in monthly
installments in an amount equal to the Company’s portion of the monthly cost of
providing such benefits under its group health plan for such period.

 

(c)          Termination by the Company for Disability, or without Cause, or by
the Executive with Good Reason or for Non-Renewal by the Company. If, prior to
the expiration of the Term, the Executive’s employment is terminated as a result
of Disability pursuant to Section 4(b), by the Company without Cause pursuant to
Section 4(d), the Executive terminates his employment for Good Reason pursuant
to Section 4(f), or the expiration of the Term pursuant to Section 4(g) because
the Company fails to renew the Agreement pursuant to Section 2, then the
Executive shall be entitled to the following subject to Section 6:

 

(i)          The Company shall pay and provide the Executive with the benefits
set forth in 5(b) (i) (Accrued Obligations), 5(b)(ii) (Unpaid Bonus), 5(b)(iii)
(Pro-Rata Bonus), 5(b)(iv) (Vesting Acceleration), and the continuation of
benefits for 18 months as set forth in Section 5(b)(v) (Continuation of
Benefits) provided that if Executive obtains other employment that offers group
health benefits, such continued coverage by the Company under subsection (b)(v)
(Continuation of Benefits) shall cease as of such coverage date; and

 

-5-

 

 

(ii)         The Company shall pay the Executive severance in an amount equal to
two times the Base Salary at the rate in effect on the Termination Date (but
without giving effect to any reduction if one or all of the bases for the
Executive’s resignation for Good Reason is a reduction in Base Salary) less, in
the case of termination by the Company for Disability, the gross proceeds paid
to the Executive on account of Social Security or other similar benefits and
Company-provided short-term and long-term disability plans, if any, which shall
be payable in twenty-four (24) equal monthly installments commencing as set
forth in Section 6.

 

6.           Mutual Release; Payment. The payments and benefits provided for in
Section 5 shall be conditioned on (a) the Executive’s continued compliance with
the obligations of the Executive under Sections 9 and 10 and (b) the Executive
or, in the event of his death, his estate, executing and delivering to the
Company a full mutual release of all claims that the Executive, his heirs and
assigns may have against the Company, its affiliates and subsidiaries and each
of their respective directors, officers, employees and agents, and of all claims
that the Company shall have against the Executive, his heirs and assigns, in a
form reasonably acceptable to the Company and the Executive (the “Release”). The
Release must become enforceable and irrevocable on or before the sixtieth (60th)
day following the Termination Date. If the Executive (or his estate) fails to
execute without revocation the Release, he shall be entitled to the Accrued
Obligations only and no other benefits. The installments of severance provided
under Section 5(c)(ii) shall commence in the calendar month following the month
in which the Release becomes enforceable and irrevocable. If, however, the sixty
(60) day period in which the Release must become enforceable and irrevocable
begins in one year and ends in the following year, the Company shall commence
payment of the severance installments in the second year in the later of January
and the first calendar month following the month in which the Release becomes
effective and irrevocable. The first installment shall include, however, all
amounts that would otherwise have been paid to the Executive between the
Termination Date and the Executive’s receipt of the first installment, assuming
the first installment would otherwise have been paid in the month following the
month in which the Termination Date occurs. The Pro-Rata Bonus payable in
Section 5 shall be paid when annual bonuses are paid to other senior executives
of the Company generally, but in no event later than March 15 of the year
following the year in which the Termination Date occurs.

 

7.           Section 409A Compliance.

 

(a)          All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

-6-

 

 

(b)          To the extent that any of the payments or benefits provided for in
Section 5 are deemed to constitute non-qualified deferred compensation benefits
subject to Section 409A of the United States Internal Revenue Code (the “Code”),
the following interpretations apply to Section 5:

 

(i)          Any termination of the Executive’s employment triggering payment of
benefits under Section 5 must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. § 1.409A-l(h) before
distribution of such benefits can commence. To the extent that the termination
of the Executive’s employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A- 1(h) (as the
result of further services that are reasonably anticipated to be provided by the
Executive to the Company or any of its parents, subsidiaries or affiliates at
the time the Executive’s employment terminates), any benefits payable under
Section 5(b) or (c) that constitute deferred compensation under Section 409A of
the Code shall be delayed until after the date of a subsequent event
constituting a separation of service under Section 409A(a)(2)(A)(i) of the Code
and Treas. Reg. §1.409A-1(h). For purposes of clarification, this Section
7(b)(i) shall not cause any forfeiture of benefits on the Executive’s part, but
shall only act as a delay until such time as a “separation from service” occurs.

 

(ii)         Because the Executive is a “specified employee” (as that term is
used in Section 409A of the Code and regulations and other guidance issued
thereunder) on the date his separation from service becomes effective, any
benefits payable under Section 5(b) or (c) that constitute non-qualified
deferred compensation under Section 409A of the Code shall be delayed until the
earlier of (A) the business day following the six-month anniversary of the date
his separation from service becomes effective, and (B) the date of the
Executive’s death, but only to the extent necessary to avoid such penalties
under Section 409A of the Code. On the earlier of (A) the business day following
the six-month anniversary of the date his separation from service becomes
effective, and (B) the Executive’s death, the Company shall pay the Executive in
a lump sum the aggregate value of the non-qualified deferred compensation that
the Company otherwise would have paid the Executive prior to that date under
Section 5 of this Agreement.

 

(iii)        It is intended that each installment of the payments and benefits
provided under Section 5 of this Agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Code. In particular, the
installment severance payments set forth in Section 6(b)(ii) of this Agreement
shall be divided into two portions. That number of installments commencing on
the first payment date set forth in Section 6 of this Agreement that are in the
aggregate less than two times the applicable compensation limit under Section
401(a)(17) of the Code for the year in which the Termination Date occurs
(provided the termination of the Executive’s employment is also a separation
from service) shall be payable in accordance with Treas. Reg. §
1.409A-l(b)(9)(iii) as an involuntary separation plan. The remainder of the
installments shall be paid in accordance with Sections 7(b)(i) and (ii) above.

 

-7-

 

 

8.           Certain Reductions in Payments.

 

(a)          Anything in this Agreement to the contrary notwithstanding, in the
event that the Accounting Firm (as defined below) determines that receipt of all
Payments (as defined below) would subject the Executive to the tax under Section
4999 of the Code, the Accounting Firm shall determine whether to reduce any of
the Agreement Payments (as defined below) to the Executive so that the Parachute
Value (as defined below) of all Payments to the Executive, in the aggregate,
equals the applicable Safe Harbor Amount (as defined below). Agreement Payments
shall be so reduced (the “Reduced Payments”) only if the Accounting Firm
determines that the Executive would have a greater Net After-Tax Receipt (as
defined below) of aggregate Payments if the Agreement Payments were so reduced.
If the Accounting Firm determines that the Executive would not have a greater
Net After-Tax Receipt of aggregate Payments if the Agreement Payments were so
reduced, the Executive shall receive all Agreement Payments to which the
Executive is entitled hereunder.

 

(b)          If the Accounting Firm determines that the aggregate Agreement
Payments to the Executive should be reduced so that the Parachute Value of all
Payments to the Executive, in the aggregate, equals the applicable Safe Harbor
Amount, the Company shall promptly give the Executive notice to that effect and
a copy of the detailed calculation thereof. All determinations made by the
Accounting Firm under this Section 8 shall be binding upon the Company and the
Executive and shall be made as soon as reasonably practicable and in no event
later than 15 days following the date that there has been an Agreement Payment
that would subject the Executive to the tax under Section 4999 of the Code (the
“Excise Tax”).

 

(c)          For purposes of reducing the Agreement Payments to the Executive so
that the Parachute Value of all Payments to the Executive, in the aggregate,
equals the applicable Safe Harbor Amount, only Agreement Payments (and no other
Payments) shall be reduced. The reduction contemplated by this Section 8, if
applicable, shall be made by reducing payments and benefits (to the extent such
amounts are considered Payments) under the following sections in the following
order: (i) any Payments under Section 5(b)(v) (Continuation of Benefits), (ii)
any Payments under Section 5(b)(iii) (Pro-Rata Bonus), (iii) any Payments under
Section 5(b)(ii) (Unpaid Bonus), (iv) any Payments under Section 5(b)(iv)
(Acceleration of Vesting), and (iv) any other cash Agreement Payments that would
be made upon a termination of the Executive’s employment, beginning with
payments that would be made last in time.

 

(d)          As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that, under circumstances where the initial
determination resulted in Reduced Payments, the Internal Revenue Service may
later determine such reduction was not large enough to avoid the Excise Tax on
the Payments (making the Net After-Tax Receipt of aggregate Payments less than
if no reduction had occurred). Under such circumstances, in the event that the
Internal Revenue Service or a court, as applicable, finally and in a decision
that has become unappealable or a decision which is nonfinal but which the
Company elects not to appeal, determines that the Payments are subject to the
Excise Tax, the amount of the Reduced Payments shall be paid or distributed by
the Company to or for the benefit of the Executive within 30 days of such final
determination; provided that (i) the Executive shall not initiate any proceeding
or other contests regarding these matters, other than at the direction of the
Company, and shall provide notice to the Company of any proceeding or other
contest regarding these matters initiated by the Internal Revenue Service and
(ii) the Company shall be entitled to direct and control all such proceedings
and other contests, if it commits to do so, it shall pay all fees (including
without limitation legal and other professional fees) associated therewith.

 

-8-

 

 

(e)          In connection with making determinations under this Section 8, the
Accounting Firm shall take into account the value of any reasonable compensation
for services to be rendered by the Executive before or after the change in
control, including the non-competition provisions applicable to the Executive
under Section 9(d) and any other non-competition provisions that may apply to
the Executive, and the Company shall cooperate in the valuation of any such
services, including any non-competition provisions.

 

(f)          All fees and expenses of the Accounting Firm in implementing the
provisions of this Section 8 shall be borne by the Company.

 

(g)          In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Agreement Payments, the Executive
shall permit the Company to control issues related to the Agreement Payments or
any excise tax thereon, provided that such issues do not potentially materially
adversely affect the Executive. If the Company commits to control such issues,
it shall pay all fees (including without limitation legal and other professional
fees) associated therewith. In the event of any conference with any taxing
authority as to the Agreement Payments, any excise tax thereon, or associated
income taxes, the Executive shall permit the representative of the Company to
accompany the Executive, and the Executive and any representative of the
Executive shall cooperate with the Company and its representative.

 

(h)          Definitions. The following terms shall have the following meanings
for purposes of this Section 8.

 

(i)          “Accounting Firm” shall mean a nationally recognized certified
public accounting firm or other professional organization that is a certified
public accounting firm recognized as an expert in determinations and
calculations for purposes of Section 280G of the Code that is selected by the
Executive and reasonably acceptable to the Company for purposes of making the
applicable determinations hereunder.

 

(ii)         “Agreement Payment” shall mean a Payment paid or payable pursuant
to this Agreement including, for the avoidance of doubt, any acceleration of
vesting of equity awards.

 

(iii)        “Net After-Tax Receipt” shall mean the Present Value of a Payment
net of all taxes imposed on the Executive with respect thereto under Code
Sections 1 and 4999 and under applicable state, local, and foreign laws,
determined by applying the applicable highest marginal rate .

 

(iv)        “Parachute Value” of a Payment shall mean the present value as of
the date of the change in control for purposes of Code Section 280G of the
portion of such Payment that constitutes a “parachute payment” under Code
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the excise tax under Code Section 4999
will apply to such Payment.

 

-9-

 

 

(v)         A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Code Section 280G(b)(2)) to or for the
benefit of the Executive, whether paid or payable pursuant to this Agreement or
otherwise.

 

(vi)        “Present Value” of a Payment shall mean the economic present value
of a Payment as of the date of the change in control for purposes of Code
Section 280G, as determined by the Accounting Firm using the discount rate
required by Code Section 280G(d)(4).

 

(vii)       “Safe Harbor Amount” means (x) 3.0 times the Executive’s “base
amount,” within the meaning of Code Section 280G(b)(3), minus (y) $1.00.

 

9.           Confidentiality and Restrictive Covenants.

 

(a)          The Executive acknowledges that:

 

(i)          the Company (which, for purposes of this Section 9 shall include
the Company and each of its subsidiaries and affiliates) is engaged in the
business that is defined in the Company’s Annual Reports on Form 10-K for the
year ended December 31, 2012 and as subsequently filed with the U.S. Securities
and Exchange Commission each year thereafter (such business, as described in the
10-K and as modified each year in its subsequently filed 10-K and any and all
other businesses that after the date hereof, and from time to time during the
Term, become material with respect to the Company’s then-overall business, the
“Business”);

 

(ii)         the Company is dependent on the efforts of a certain limited number
of persons who have developed, or will be responsible for developing the
Company’s Business;

 

(iii)        the Company’s Business is national in scope;

 

(iv)        the Business in which the Company is engaged is intensely
competitive and that Executive’s employment by the Company will require that he
have access to and knowledge of nonpublic confidential information of the
Company and the Company’s Business, including, but not limited to, certain/all
of the Company’s products, plans for creation, acquisition or disposition of
products or publications, strategic and expansion plans, marketing plans,
financial status and plans, budgets, forecasts, profit or loss figures,
distributors and distribution strategies, pricing strategies, improvements,
designs or styles, source code, software architecture, hardware and software
configurations, method of distribution, sales figures, contracts, agreements,
then existing or then prospective suppliers and sources of supply and customer
lists, undertakings with or with respect to the Company’s customers or
prospective customers, any customer information including without limitation
with respect to payors, referral sources, and patient information, product
development plans, rules and regulations, personnel information and trade
secrets of the Company, all of which are of vital importance to the success of
the Company’s business (collectively, “Confidential Information”);

 

-10-

 

 

(v)         the direct or indirect disclosure of any Confidential Information
would place the Company at a serious competitive disadvantage and would do
serious damage, financial and otherwise, to the Company’s business;

 

(vi)        by his training, experience and expertise, the Executive’s services
to the Company will be special and unique;

 

(vii)       the covenants and agreements of the Executive contained in this
Section 9 are essential to the business and goodwill of the Company; and

 

(viii)      if the Executive leaves the Company’s employ to work for a
competitive business, in any capacity, it would cause the Company irreparable
harm.

 

(b)          Covenant Against Disclosure. All Confidential Information relating
to the Business is, shall be and shall remain the sole property and confidential
business information of the Company, free of any rights of the Executive. The
Executive shall not make any use of the Confidential Information except in the
performance of his duties hereunder and shall not disclose any Confidential
Information to third parties, without the prior written consent of the Company.

 

(c)          Return of Company Documents. On the Termination Date or on any
prior date upon the Company’s written demand, the Executive will return all
memoranda, notes, lists, records, property and other tangible product and
documents concerning the Business, including all Confidential Information, in
his possession, directly or indirectly, that is in written or other tangible
form (together with all duplicates thereof) and that he will not retain or
furnish any such Confidential Information to any third party, either by sample,
facsimile, film, audio or video cassette, electronic data, verbal communication
or any other means of communication.

 

(d)          No Competition. During the Term and through the second anniversary
of the Termination Date for any reason, the Executive shall not, directly or
indirectly, own, manage, operate, control or participate in the ownership,
management or control of, or be connected as an officer, employee, partner,
director, consultant or otherwise with, or have any financial interest in, or
aid or assist anyone else in the conduct of, any entity or business which
competes with the Business or any material component of the Business, in either
case, within the United States. Notwithstanding the foregoing, the Executive’s
ownership of (i) securities of a public company engaged in competition with the
Company’s Business not in excess of two percent (2%) of any class of such
securities.

 

(e)          Further Covenant. During the Term and through the second
anniversary of the Termination Date, the Executive shall not, directly or
indirectly, take any of the following actions, and, to the extent the Executive
owns, manages, operates, controls, is employed by or participates in the
ownership, management, operation or control of, or is connected in any manner
with, any business, the Executive will use his best efforts to ensure that such
business does not take any of the following actions:

 

-11-

 

 

(i)          persuade or attempt to persuade any customer of the Company to
cease doing business with the Company, or to reduce the amount of business any
customer does with the Company;

 

(ii)         in a manner that competes with the Company’s business, solicit for
himself or any entity the business of a customer of the Company or the business
of a former customer of the Company within twelve (12) months prior to the
termination of the Executive’s employment; or

 

(iii)        persuade or attempt to persuade any employee or independent
contractor of the Company to leave the service of the Company, or hire or
engage, directly or indirectly, any individual who was an employee or
independent contractor of the Company within one (1) year prior to the
Executive’s Termination Date.

 

(f)          Enforcement. The Executive acknowledges and agrees that any breach
by him of any of the provisions of this Section 9 (the “Restrictive Covenants”)
would result in irreparable injury and damage for which money damages would not
provide an adequate remedy. Therefore, if the Executive breaches or threatens to
commit a breach of any of the provisions of Section 9, the Company shall have
the ability to seek the following rights and remedies, each of which rights and
remedies shall be independent of the other and severally enforceable, and all of
which rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity (including,
without limitation, the recovery of damages): (i) the right and remedy to have
the Restrictive Covenants specifically enforced (without posting bond and
without the need to prove damages) by any court having equity jurisdiction,
including, without limitation, the right to an entry against the Executive of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants; and (ii) the right and remedy to require the
Executive to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits (collectively, “Benefits”)
derived or received by him as the result of any transactions constituting a
breach of the Restrictive Covenants, and the Executive shall account for and pay
over such Benefits to the Company and, if applicable, its affected subsidiaries
and/or affiliates. The Executive agrees that in any action seeking specific
performance or other equitable relief, he will not assert or contend that any of
the provisions of this Section 9 are unreasonable or otherwise unenforceable.
Other than a material breach of this Agreement, the existence of any claim or
cause of action by the Executive, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement of the Restrictive
Covenants.

 

10.         Intellectual Property.

 

(a)          Works for Hire. All creations, inventions, ideas, designs,
software, copyrightable materials, trademarks, and other technology and rights
(and any related improvements or modifications), whether or not subject to
patent or copyright protection (collectively, “Creations”), relating to any
activities of the Company which were, are, or will be conceived by the Executive
or developed by the Executive in the course of his employment or other services
with the Company, whether conceived alone or with others and whether or not
conceived or developed during regular business hours, and if based on
Confidential Information, after the termination of the Executive’s employment,
shall be the sole property of the Company and, to the maximum extent permitted
by applicable law, shall be deemed “works made for hire” as that term is used in
the United States Copyright Act. The Executive agrees to assign and hereby does
assign to the Company all Creations conceived or developed from the start of
this employment with the Company through to the Termination Date, and after the
Termination Date if the Creation incorporates or is based on any Confidential
Information.

 

-12-

 

 

(b)          Assignment. To the extent, if any, that the Executive retains any
right, title or interest with respect to any Creations delivered to the Company
or related to his employment with the Company, the Executive hereby grants to
the Company an irrevocable, paid-up, transferable, sub-licensable, worldwide
right and license: (i) to modify all or any portion of such Creations,
including, without limitation, the making of additions to or deletions from such
Creations, regardless of the medium (now or hereafter known) into which such
Creations may be modified and regardless of the effect of such modifications on
the integrity of such Creations; and (ii) to identify the Executive, or not to
identify his, as one or more authors of or contributors to such Creations or any
portion thereof, whether or not such Creations or any portion thereof have been
modified. The Executive further waives any “moral” rights, or other rights with
respect to attribution of authorship or integrity of such Creations that he may
have under any applicable law, whether under copyright, trademark, unfair
competition, defamation, right of privacy, contract, tort or other legal theory.

 

(c)          Disclosure. The Executive will promptly inform the Company of any
Creations he conceives or develops during the Term. The Executive shall (whether
during his employment or after the termination of his employment) execute such
written instruments and do other such acts as may be necessary in the opinion of
the Company or its counsel to secure the Company’s rights in the Creations,
including obtaining a patent, registering a copyright, or otherwise (and the
Executive hereby irrevocably appoints the Company and any of its officers as his
attorney in fact to undertake such acts in his name). The Executive’s obligation
to execute written instruments and otherwise assist the Company in securing its
rights in the Creations will continue after the termination of his employment
for any reason, the Company shall reimburse the Executive for any out-of-pocket
expenses (but not attorneys’ fees) he incurs in connection with his compliance
with this Section 10(c).

 

11.         Indemnification. During the Term and thereafter, the Company shall
indemnify the Executive to the extent provided in the Indemnification Agreement
between the Company and the Executive dated March 8, 2013 (the “Indemnification
Agreement”).

 

12.         Integration. This Agreement, together with the Indemnification
Agreement, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements between the
parties concerning such subject matter, including, without limitation, the Prior
Employment Agreement.

 

13.         Successors. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation). The Company shall require any successor to the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

 

-13-

 

 

14.         Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

15.         Survival. The provisions of this Agreement shall survive the
termination of this Agreement and/or the termination of the Executive’s
employment to the extent necessary to effectuate the terms contained herein.

 

16.         Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

17.         Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Board.

 

18.         Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.

 

19.         Governing Law. This is a New York contract and shall be construed
under and be governed in all respects by the laws of New York for contracts to
be performed in that State and without giving effect to the conflict of laws
principles of New York or any other State. In the event of any alleged breach or
threatened breach of this Agreement, the Executive hereby consents and submits
to the jurisdiction of the federal and state courts in and of the State of New
York.

 

20.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

-14-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 



  BioScrip, Inc.       By:  /s/ Kimberlee C. Seah   Name: Kimberlee C. Seah  
Title: Senior Vice President, Secretary and General Counsel         /s/ Richard
M. Smith   Richard M. Smith



 

 

-15-

 

